Birdsong, Judge.
Larry Jasper Kempson II and Bobby Gene Vonner were convicted of burglary and possession of a firearm (sawed-off shotgun) during the commission of a felony. Each was sentenced to 20 years, 15 years with 10 to serve for the burglary and 5 years for the wrongful possession of a firearm during the commission of a felony, to be served consecutively to the 10 for burglary. Each was separately represented at trial and now each has filed an appeal with the same single enumeration of error. After their appeals were filed in this court, appellants’ counsel with appropriate notice to appellants, jointly filed a request for permission to withdraw from the case on the *472ground that the appeals are baseless.
Decided November 14, 1980.
John B. Degonia, for appellant.
J. W. Morgan, District Attorney, for appellee.
In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). We find that all of the Anders requirements have been met.
As required by our holding in Bethay, supra, we have fully examined the record and transcript to determine whether in fact, the appeal is frivolous. Our examination indicates that the convictions, though based on circumstantial evidence, were sufficiently supported by competent evidence to point unerringly to the guilt of the appellants and convince a reasonable trier of fact of such guilt beyond reasonable doubt. Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528). We find the enumerations of error wholly without merit. Therefore, the appeal is fruitless. Accordingly, counsel are granted permission to withdraw and the appeal is dismissed. See Hill v. State, 238 Ga. 564 (233 SE2d 796); Wilson v. State, 145 Ga. App. 742 (245 SE2d 37).

Appeals dismissed.


Deen, C. J., and Sognier, J., concur.